Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Species Election 
This application contains claims directed to plurality of patentably distinct species representing “a fluorescent gel for glucose monitoring”. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species representing a “a fluorescent gel for glucose monitoring”, by defining each component included in the “fluorescent gel for glucose monitoring” and electing a single disclosed species representing each of the components included in the fluorescent gel.  
The “fluorescent gel for glucose monitoring” as claimed encompass a large number of structurally and functionally distinct structures by combination of various structurally divergent three-dimensional mesh structure and a fluorescent dye unit. The three-dimensional mesh structure is made up of structurally divergent four-armed polymers comprising a first polymer having four nucleophilic functional group and a second polymer having four electrophilic functional groups at the terminal end (see claims 2 and 3). The first polymer having four nucleophilic functional group and the second polymer having four electrophilic functional groups as claimed encompasses various structurally divergent compounds that are functionally and patentably distinct. The fluorescent dye unit as claimed, encompasses a large number of structurally and functionally distinct compound. Thus in permutation and combination, the “fluorescent gel for glucose monitoring” encompasses an inordinately a large number of structurally and functionally distinct compounds that does not have a common core and does not share a common shared structure and thus are structurally and functionally distinct as they are not of similar nature having common property. 
According to MPEP (MPEP 1850), the requirement of a technical relationship and the same of corresponding special technical features as defined in PCT Rule 13.2 shall be considered to be met when the alternatives are of a similar nature i.e. all the alternatives have a common property or activity. However, a described above, the alternatives are of distinct structures and functions and the alternatives when substituted in the base structure in combination and permutation, would provide a large number of compounds with distinct structures and properties.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries. The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse.  To preserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	/SHAFIQUL HAQ/
Primary Examiner, Art Unit 1641